DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Moberg et al. (US 2008/0125700A1; hereinafter “Moberg”).
                         
    PNG
    media_image1.png
    459
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    570
    619
    media_image2.png
    Greyscale


	In relation to claim 1, Moberg shows in figures 1 and 3, an ambulatory medicament device configured to manage a medicament therapy regimen based on motion data associated with movement of the ambulatory medicament device, the ambulatory medicament device comprising: 
a medicament reservoir (434) configured to store a medicament; 
an ambulatory medicament pump (432) configured to deliver the medicament from the medicament reservoir to a subject; 
a motion sensor (414) configured to collect the motion data; 
a memory (422) configured to store specific computer-executable instructions; and 
a hardware processor (418) in communication with the memory (422) and configured to execute the specific computer-executable instructions to at least: 
receive the motion data from the motion sensor; 
detect a freefall motion of the ambulatory medicament device based on the motion data; and 
in response to detecting the freefall motion, halt operation of the ambulatory medicament pump.
In relation to the three instruction steps above, Moberg discloses in paragraphs 0042:
“[i]n particular embodiments, an acceleration sensor 414 is included within an ambulatory medical device such as the infusion pump 410 and is used as an indicator of potential damage to the pump 410 due to an impact. In one embodiment, the acceleration sensor 414 is an accelerometer which provides a signal that is proportional to the acceleration (or deceleration) forces (i.e., the rate of change of velocity with respect to time) to which the pump 410 is subjected. The processor 418 within the pump 410 monitors the signal from the accelerometer for a value larger than a predetermined or programmed threshold stored in memory 422, and if the accelerometer signal reaches that threshold, the processor 418 causes an alarm or warning to be provided to the user visually on the display 428, audibly by the audible alarm 430, and/or tactilely with the vibration alarm 416. The acceleration threshold may be determined by testing or other methods to be the acceleration which may potentially cause damage to any part of the pump 410.”

Moreover, Moberg discloses in paragraph 0047:
“[v]arying acceleration threshold levels can be programmed into the pump 410 for each of these axes or combination of axes to produce the appropriate alarm or warning messages. For example, a light impact generating a relatively low acceleration level can result in a warning to the user to look for potential damage to his/her pump 410, whereas a hard impact generating a relatively high acceleration level can result in an alarm and instructions for the user to call the manufacturer and return the pump 410 for analysis. The processor 418 may activate the display 428, audible alarm 430, and/or vibration alarm 416 to provide alarms or warnings to the user. For example, the pump 410 can alarm and instruct the user to investigate damage, such as a leaking infusion set 438 or broken reservoir 434, a cracked pump housing 420 or damage to the power supply 440 or other electronic components. The pump 410 can also instruct the user to perform a self-check, or it can automatically run a self-check to identify damage that may not be visible to the user. Further, the processor 418 may cause the drive mechanism 432 to alter the delivery of fluid to the user or activate the transmitter/receiver 417 to cause data, such as alarms, to be sent to another device, such as the remote programmer 415.

Based on the above cited paragraphs, Moberg discloses a system capable of: (1) receiving the motion data from the motion sensor (414); (2) detect a freefall motion of the ambulatory medicament device based on the motion data [see paragraphs 0042 and 0047]; and (3) in response to detecting the freefall motion, halt operation of the ambulatory medicament pump [see paragraph 0047].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al. (US 2008/0125700A1; hereinafter “Moberg”).
                             
    PNG
    media_image3.png
    491
    635
    media_image3.png
    Greyscale

	In relation to claims 2 and 3, Moberg explicitly discloses in paragraph 0029:
“FIG. 2 illustrates a drive system for an infusion pump 301 according to an embodiment of the present invention. The pump 301 includes a housing 318 that contains an electronics compartment 310. The electronics compartment 310 houses a power supply (not shown) for providing power to operate the pump 301, and system electronics for the pump 301, including a processor (not shown) for running programs and controlling the pump 301.
	The above paragraph explicitly discloses (1) a power supply for providing power to operate the pump 301 and (2) systems electronics for the pump 301, including a processor for running programs and controlling the pump.  Accordingly, an artisan skilled in the art would have recognized that the processor is used to control the pump by altering the electrical power supplied by the power supply according to the instructions of an algorithm stored in the processor.  Altering the functionality of a pump by controlling the supply of power using the desired programmed instructions of an algorithm within the system processor would have been considered an obvious design choice.
	In relation to claim 13, in paragraph 0042, Moberg defines the acceleration sensor (414) shown in figure 3, as “an accelerometer which provides a signal that is proportional to the acceleration (or deceleration) forces (i.e., the rate of change of velocity with respect to time) to which the pump 410 is subjected.”
	In relation to claim 14, as discussed above, the accelerometer provides a signal that is proportional to the acceleration (or deceleration) forces (i.e., the rate of change of velocity with respect to time).  Therefore, if there is no acceleration or deceleration, the accelerometer would have an output equivalent to zero value based on the description offered by Moberg in paragraph 0042.
	In relation to claim 16, Moberg indicates in paragraph 0047, that pump 410 can automatically run a self-check to identify damage that may not be visible to the user.  Also, in the same paragraph, Moberg indicates that processor 418 may cause the drive mechanism 432 to alter the delivery of fluid to the user.  
Allowable Subject Matter
Claims 4, 5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In relation to the patentability of claim 4, the prior art of record does not disclose or suggest, inter alia, instruction to at least: (1) record an amount of medicament administered to the subject; and (2) in response to detecting the freefall motion: (3) determine an amount of medicament administered between a time the freefall motion was detected and a time delivery of the medicament was paused, and (4) record the amount of medicament administered between the time the freefall motion was detected and the time delivery of the medicament was paused.
	In relation to the patentability of claim 5 [and dependent claims 6-12], the prior art of record does not disclose or suggest, inter alia, a processor configured to detect the end of the freefall motion.  
	In relation to the patentability of claim 15, the prior art of record does not disclose or suggest, inter alia, instructions to at least: (1) in response to detecting the freefall motion, (2) detect an end to the freefall motion by receiving a baseline output from the accelerometer.
Independent claims 17 and 28 are considered allowable over the prior art of record.  
In relation to the patentability of claims 17 and 28, the prior art of record does not disclose or suggest, inter alia, instructions to at least: (1) detect a touch input based on the motion data; and (2) in response to detecting the touch input, cause to deliver a medicament dose.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783